United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 12, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-50109
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,
versus

JAINIGAL MOORE,

                                     Defendant-Appellant.
                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. 5:04-CR-181-2
                        --------------------

Before KING, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Jainigal Moore has

filed a motion to withdraw and a brief pursuant to Anders v.

California, 386 U.S. 738 (1967).   Moore has not filed a response.

     Our independent review of counsel’s brief and the record

discloses no nonfrivolous issue for appeal.   Accordingly, the

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities herein, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.